Citation Nr: 1221614	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral photophobia.

2.  Entitlement to service connection for vision impairment, to include bilateral macular degeneration, bilateral glaucoma, bilateral photophobia and bilateral drusen (herein simply referred to as "vision impairment").


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a 
January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In the January 2008 rating decision, the RO denied service connection for bilateral photophobia.  The Veteran's record also reflects treatment for bilateral drusen and suspected bilateral glaucoma.  He has also raised the issue of macular degeneration.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Applying the Clemons concept to this case since the record reflects treatment for multiple causes of vision impairment, the Board has recharacterized the bilateral photophobia issue as service connection for vision impairment, to include bilateral macular degeneration, bilateral glaucoma, bilateral photophobia and bilateral drusen, to ensure that the full scope of the vision impairment is considered.  The Veteran is not prejudiced by this recharacterization, as it ensures that any cause of vision impairment reasonably encompassed by his original claim will be considered.

The issue of entitlement to service connection for genital warts has been raised by the record (see VA Form 21-4138, received in November 2007), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

In the decision herein, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral photophobia.  Prior to issuing a decision on the merits, however, further development is required.  Hence, this is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2002 RO decision denied entitlement to service connection for bilateral photophobia.  The Veteran was notified of that decision but did not initiate an appeal. 
 
2.  Evidence received since the March 2002 RO decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral photophobia.


CONCLUSION OF LAW

Evidence received subsequent to the March 2002 RO decision is new and material, and the claim for service connection for bilateral photophobia is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's service connection claim for vision impairment, such deficiencies are moot as the Board is reopening and remanding the claim herein.  Further discussion of VA's duties to notify and assist will be included in a later decision should the claim be denied on the merits following remand.

II. Analysis

The Veteran contends that his vision impairment was incurred during active duty service, due to sun exposure.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117   (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's service entrance examination showed that the Veteran had a history of wearing eyeglasses and/or contact lenses.  Vision testing results on the entrance and separation examinations were noted as 20/20 and 14/14, with no other vision-related complaints noted.  Service treatment records (STRs) are silent for any vision-related complaints, though the Veteran reported treatment in the 1970-1971 timeframe at the Iwakunia, Japan, Marine Corp Air Station.

In March 2002, the Veteran's initial claim for entitlement to service connection for bilateral photophobia was denied by the RO based on their finding that his vision impairment was a congenital or developmental defect or abnormality.  The RO did not cite any supporting evidence for this conclusion.  At the time of the RO's decision, May 2001 VA treatment notes showed treatment for bilateral drusen, with glaucoma suspected, but did not show treatment for bilateral photophobia.  The Veteran did not appeal this decision and it became final.

Subsequently, the Veteran filed a claim to reopen, and in January 2008 the RO denied his claim on the basis that, since the Veteran had not submitted any additional evidence with his claim to reopen, new and material evidence had not been received.  

Following this, the RO received VA treatment records, reflecting the Veteran's treatment for bilateral photophobia and bilateral drusen, and that he was concerned about macular degeneration.  The records also document that the Veteran's VA optometrist was attempting to obtain his STRs to render an opinion.  See 
January 2008 VA treatment note.

Based upon the newly received VA treatment records, the RO issued a 
February 2009 Subsequent Statement of the Case, reopening the Veteran's claim and denying it on the basis that there was no positive nexus linking the Veteran's vision impairment to service.

The Board finds that the newly submitted VA treatment records constitute new and material evidence.  The evidence is new, as it was not previously of record, and it is material because it shows evidence of other diagnosed causes of vision impairment, such as bilateral photophobia, which could be due to in-service events.  While the medical evidence does not include a positive nexus opinion linking the Veteran's vision impairment to service, the law does not require new and material evidence as to each unproven element of a claim.  Shade, 24 Vet. App. 110.  

Additionally, the VA treatment records trigger VA's duty to assist, as the Veteran's VA optometrist was seeking to obtain review of the Veteran's STRs, which were in the custody of VA.  See 38 C.F.R. § 3.159.  As any opinion rendered by the Veteran's VA optometrist could raise a reasonable possibility of substantiating the claim, this is grounds to reopen the claim.  See Shade, 24 Vet. App. 110.

Accordingly, the Veteran's claim of entitlement to service connection for vision impairment is reopened.  However, although the additional evidence is sufficient to reopen the claim, further efforts to assist the Veteran in substantiating the claim must be completed before the Board can consider the claim on the merits.  These efforts are described in the Remand portion of the decision below.  



ORDER

New and material evidence having been received; the claim for service connection for vision impairment, to include bilateral macular degeneration, bilateral glaucoma, bilateral photophobia and bilateral drusen, is reopened.


REMAND

As mentioned above, the Board finds that VA's duty to assist requires that the Veteran's STRs be made available for review by the Veteran's treating VA optometrist.  See 38 C.F.R. § 3.159.  His VA optometrist was actively seeking to obtain his STRs to render an opinion, but such records were never made available to her.  Accordingly, the Veteran should be scheduled for a VA examination where the STRS are available for review by his VA optometrist.

Additionally, since the claims file is being returned to the RO/AMC, it should be updated to include any current VA treatment records.  The most recent VA treatment records that have been associated with the claims file, including in Virtual VA, are from April 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims folder any outstanding VA treatment records from April 2009, through the present.  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  Arrange for the Veteran to attend an appropriate VA examination with his treating VA optometrist, Dr. P.S.F., if possible, for the purposes of determining the nature and etiology of any current vision impairment to include bilateral macular degeneration, bilateral glaucoma, bilateral photophobia and bilateral drusen.  If Dr. P.S.F. is unavailable, the Veteran may be scheduled with another VA optometrist or ophthalmologist.

The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed, including review of the Veteran's service treatment records.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of vision impairment, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  

The examiner is directed to respond to the following questions:  

a)  What are the current diagnoses related to the Veteran's vision complaints?  In rendering a diagnosis, please state whether bilateral macular degeneration, bilateral glaucoma, bilateral photophobia and bilateral drusen are present; and

b) Is it as least as likely as not (i.e., at least a 50 percent probability) that any diagnosed vision impairment etiologically related to in-service sun exposure, or otherwise incurred in or as a result of service.  Why or why not?

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

Note:  The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


